This action is brought to enjoin the collection of an assessment for the construction of a sewer in the unsewered portion of St. James avenue, between Curtis street and Windsor street, the cost *104of the same having been assessed upon the property abutting upon the improvement by the front foot.
William A. Geoghegan, for City of Cincinnati.
L. F. Hanger, for the property owners.
It is claimed that the cost of sjaid improvement should have been assessed upon all the property abutting upon St. James avenue, and not upon the property abutting upon the improvement, because portions of said street had been sewered prior hereto.
Section 2378, Revised Statutes, provides for the construction of sewers in a part or parts of a street; and Section 2379 provides for assessing the cost and expense of the same upon the lands abutting upon the improvement by the feet front.
The improvement of separated portions of a street is fully recognized in the statute, and such improvement if made in sections and assessed per front foot upon said sections is upheld in Wilder v. Cincinnati, 26 O. S., 284.
The improvement was not of the whole of St. James avenue but only of parts of it; and if some time prior certain portions of the street had been improved with sewers, whether by the city or private individuals, surely the city would have the right to afterwards improve the separated portions and assess the abutting property for the cost of the same as though they were -contiguous.
The assessment is therefore valid and the petition will be dismissed.